                 Case 1:20-cr-00241-RMB Document 43
                                                 42 Filed 09/08/20
                                                          09/04/20 Page 1 of 2
           Ivan E. Mercado
           1330 Beacon St., Ste. 300
           Brookline, MA 02446
           617.284.6700
           www.mercadorengel.com
           ivan@mercadorengel.com


                                                        September 4, 2020

           VIA ECF & ELECTRONIC MAIL

           Judge Richard M. Berman
           Daniel Patrick Moynihan
           US Courthouse
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

           RE: Freyling Salomon-Vizcaino, Criminal No. 20-cr-00241-RMB

           Dear Judge Berman:

                   On or about September 3, 2020, the Court entered an unopposed order allowing
           the Defendant to begin employment at Compare Markets, 3815 9th Ave., New York, NY.
           Since that date, Mr. Salomon-Vizcaino has been employed as verified by Pretrial
           Services. In fact, the employment has been going so well that Defendant has been given
           extra shifts, which involves a rotating schedule. This creates a situation where permission
           must be sought on a continuous basis due to schedule changes. After, discussions with
           Pre-Trial services, counsel has been made aware that it would be best to have the
           Defendant placed on a curfew with hours to be set by Pre-Trial Services for employment
           purposes only.

                  The supervising officer assigned to this Defendant, Bernisa M. Mejia (Intensive
           Supervision Specialist) has no objection to the granting of this request. Additionally,
           Counsel has conferred with the Government has no objection to this request.

                  Wherefore, counsel would respectfully ask that this Court grant Mr. Salomon-
           Vizcaino permission to accept employment at Compare Markets


                                                 Respectfully submitted,
Application to set a curfew is granted.          Freyling Salomon-Vizcaino,
                                                 By his attorney,

                                                 /s/ Ivan E. Mercado
                                                 ________________________________
                                                 Ivan E. Mercado
                                                 MERCADO & RENGEL, LLP
                                                 1330 Beacon St. Ste. 300


     9/8/2020
     Case 1:20-cr-00241-RMB Document 43
                                     42 Filed 09/08/20
                                              09/04/20 Page 2 of 2




                                        Brookline, MA 02446
                                        617-284-6700
                                        Fax: 305-260-6189
                                        ivan@mercadorengel.com


CC: Jacob Fiddelman (Via ECF Jacob.Fiddelman@usdoj.gov)
Bernisa Mejia (Bernisa_Mejia@nyspt.uscourts.gov)




              1330 Beacon St., Ste. 300, § Brookline, MA 02446 § Phone: 617.284.6700
    201 S. Biscayne Blvd. 28th Floor § Miami, FL 33131§ Phone: 305.432.2199§ Fax: 305.260.6189
     P. Castellana 18, 7° Piso §Madrid, Spain 28046 § Phone: 91 123 91 99 § Fax: 91 123 00 00
                                    Web: www.mercadorengel.com
